SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

368
CAF 11-01516
PRESENT: SCUDDER, P.J., CENTRA, CARNI, LINDLEY, AND MARTOCHE, JJ.


IN THE MATTER OF JANIECE B., JAYME B.-S.,
AND JOVAN B.-S.
------------------------------------------
ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES,        MEMORANDUM AND ORDER
PETITIONER-RESPONDENT;

JAMES D.B., RESPONDENT-APPELLANT.


ALAN BIRNHOLZ, EAST AMHERST, FOR RESPONDENT-APPELLANT.

JOSEPH T. JARZEMBEK, BUFFALO, FOR PETITIONER-RESPONDENT.

DAVID C. SCHOPP, ATTORNEY FOR THE CHILDREN, THE LEGAL AID BUREAU OF
BUFFALO, INC., BUFFALO (CHARLES D. HALVORSEN OF COUNSEL), FOR JANIECE
B., JAYME B.-S., AND JOVAN B.-S.


     Appeal from an order of the Family Court, Erie County (Margaret
O. Szczur, J.), entered June 14, 2011 in a proceeding pursuant to
Family Court Act article 10. The order, among other things, adjudged
that respondent had abused the subject children.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Respondent father appeals from a dispositional order
determining, following a hearing, that he abused the subject children.
Contrary to the father’s contention, the out-of-court statements of
the children “were sufficiently corroborated by other evidence tending
to support their reliability” (Matter of Lydia C., 89 AD3d 1434, 1435;
see Family Ct Act § 1046 [a] [vi]; Matter of Nicole V., 71 NY2d 112,
117-118; Matter of Nicholas J.R., 83 AD3d 1490, 1490, lv denied 17
NY3d 708). The cross-corroborating accounts of the children with
respect to the nature and progression of the sexual abuse “[gave]
sufficient indicia of reliability to each [child’s] out-of-court
statements” (Nicole V., 71 NY2d at 124; see Matter of Breanna R., 61
AD3d 1338, 1340; Matter of Rebecca S., 269 AD2d 833). The allegations
of sexual abuse were further corroborated by the fact that the
children “had age-inappropriate knowledge of sexual matters” (Breanna
R., 61 AD3d at 1340; see Matter of Yorimar K.-M., 309 AD2d 1148,
1149).


Entered:    March 23, 2012                      Frances E. Cafarell
                                                Clerk of the Court